DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Revival of Abandonment
The examiner notes that the application was mistakenly abandoned due to an error by the examiner, and has been successfully revived. The examiner regrets any inconvenience to the applicant that this may have caused.

The processing of this application picks up where the it left off, and since this is a second office action, following an amendment that necessitated a new search, finality is appropriate.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Buford (US 2017/0011339).
Buford teaches at para 0050-0052:
“FIG. 5 illustrates operation sequence 800 for operating unmanned delivery environment 300 to provide agent interaction during item delivery. Operation 500 progresses in the same way as operation 400 to exchange communications between client system 331 and drone 342. However, during the exchange of communications agent 321 requests information so that agent 321 can validate whether the receiver at the delivery location is allowed to 
The validation information may include a photo ID of the receiver held up to the camera of the drone, may be a password entered into a user interface on the drone, may be input into a biometric sensor on the drone (e.g. fingerprint scanner), may be a Radio Frequency Identifier (RFID) or other near field communication input into the drone, or some other type of information that may be used to validate a human receiver. Depending on the type of information client system 331 may require the assistance of another system, such as a data repository storing validation information for comparison, in order to validate the receiver at the delivery location.
If the receiver is validated, then client system 331 transfers an instruction to drone 342 to release the item to the receiver. For example, if drone 342 carries the item in a cargo bay, then drone 342 may unlock or open the cargo bay for the receiver to obtain the item. Otherwise, drone 342 will not release the item to the receiver.”

Thus Buford teaches an unmanned aerial delivery service (i.e. a drone) that meets all of the claim limitations:
The drone is connected to a communication network.
The drone is connected with a package.
At the arrival at a delivery location the drone communicates with its base.
The receiver must provide credential information. If the receiver is validated then the drone releases the package.
The drone is clearly moveable with the package. Thus there is, as per the claims, a ‘smart’ locking container that travels with the package to the destination and valid credentials must be communicated to release the package.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876